FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

KARUK TRIBE OF CALIFORNIA,            
               Plaintiff-Appellant,
                v.                           No. 05-16801
UNITED STATES FOREST SERVICE;
MARGARET BOLAND,                              D.C. No.
                                           CV-04-04275-SBA
            Defendants-Appellees,
                                                ORDER
THE NEW 49’ERS, INC.; RAYMOND
W. KOONS,
 Defendants-Intervenors-Appellees.
                                      
                  Filed September 12, 2011


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judge Rawlinson did not participate in the deliberations or
vote in this case.




                             17631